In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐1720 
KIMBERLY HIVELY, 
                                                   Plaintiff‐Appellant, 

                                   v. 

IVY TECH COMMUNITY COLLEGE, South Bend, 
                                     Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
          Northern District of Indiana, South Bend Division. 
              No. 3:14‐cv‐1791 — Rudy Lozano, Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 30, 2015 — DECIDED JULY 28, 2016 
                ____________________ 

    Before BAUER, RIPPLE, and ROVNER, Circuit Judges. 
     ROVNER,  Circuit  Judge.  Once  again  this  court  is  asked  to 
consider  whether  Title  VII  of  the  Civil  Rights  Act  of  1964 
protects employees from or offers redress for discrimination 
based on sexual orientation. This time, however, we do so in 
the  shadow  of  a  criticism  from  the  Equal  Employment  Op‐
portunity  Commission  (EEOC)  that  this  court  and  others 
have continued to reflexively declare that sexual orientation 
is  not  cognizable  under  Title  VII  without  due  analysis  or 
2                                                        No. 15‐1720 

consideration of intervening case law. The EEOC’s criticism 
has  created  a  groundswell  of  questions  about  the  rationale 
for denying sexual orientation claims while allowing nearly 
indistinguishable  gender  non‐conformity  claims,  which 
courts have long recognized as a form of sex‐based discrimi‐
nation under Title VII. After a careful analysis of our prece‐
dent, however, this court must conclude that Kimberly Hive‐
ly has failed to state a claim under Title VII for sex discrimi‐
nation;  her claim is solely for sexual orientation discrimina‐
tion which is beyond the scope of the statute. Consequently, 
we affirm the decision of the district court. 
                                    I. 
    Hively began teaching as a part‐time adjunct professor at 
Ivy  Tech  Community  College  in  2000.  On  December  13, 
2013,  she  filed  a  bare  bones  pro  se  charge  with  the  Equal 
Employment  Opportunity  Commission  (EEOC)  claiming 
that she had been “discriminated against on the basis of sex‐
ual orientation” as she had been “blocked from fulltime [sic] 
employment  without  just  cause,”  in  violation  of  Title  VII. 
(Short  Appendix  to  Appellant’s  Brief,  5).  After  exhausting 
the  procedural  requirements  in  the  EEOC,  she  filed  a  com‐
plaint,  again  pro  se,  in  the  district  court  alleging  that  alt‐
hough she had the necessary qualifications for full‐time em‐
ployment and had never received a negative evaluation, the 
college refused even to interview her for any of the six full‐
time positions for which she applied between 2009 and 2014, 
and her part‐time employment contract was not renewed in 
July  2014.  In  short,  she  alleged  that  she  had  been  “[d]enied 
full  time  employment  and  promotions  based  on  sexual  ori‐
entation” in violation of Title VII, 42 U.S.C. §§ 2000e et seq. 
No. 15‐1720                                                           3 

    The  college’s  defense  in  both  the  district  court  and  on 
appeal  is  simply  that  Title  VII  does  not  apply  to  claims  of 
sexual  orientation  discrimination  and  therefore  Hively  has 
made a claim for which there is no legal remedy. The district 
court agreed and granted Ivy Tech’s motion to dismiss. Hive‐
ly v. Ivy Tech Cmty. Coll., No. 3:14‐CV‐1791, 2015 WL 926015, 
at *1 (N.D. Ind. Mar. 3, 2015). 
                                    II. 
                                    A. 
    This panel could make short shrift of its task and affirm 
the district court opinion by referencing two cases (released 
two months apart), in which this court held that Title VII of‐
fers  no  protection  from  nor  remedies  for  sexual  orientation 
discrimination. Hamner v. St. Vincent Hosp. & Health Care Ctr., 
Inc., 224 F.3d 701, 704 (7th Cir. 2000); Spearman v. Ford Motor 
Co.,  231  F.3d  1080,  1085  (7th  Cir.  2000).  Title  VII  makes  it 
“unlawful  employment  practice  for  an  employer  to  fail  or 
refuse to hire or to discharge any individual, or otherwise to 
discriminate against any individual … because of such indi‐
vidual’s  race,  color,  religion,  sex,  or  national  origin” 
42 U.S.C.  §  2000e‐2.  This  circuit,  however,  in  both  Hamner 
and Spearman, made clear that “harassment based solely up‐
on  a  person’s  sexual  preference  or  orientation  (and  not  on 
one’s sex) is not an unlawful employment practice under Ti‐
tle VII.” Hamner, 224 F.3d at 704; Spearman, 231 F.3d at 1084 
(same).  Both  Hamner  and  Spearman  relied  upon  our  1984 
holding  in  Ulane  v.  Eastern  Airlines,  Inc.,  742  F.2d  1081  (7th 
Cir. 1984) in which this court, while considering the Title VII 
claim  of  a  transsexual  airline  pilot,  stated  in  dicta  that  “ho‐
mosexuals  and  transvestites  do  not  enjoy  Title  VII  protec‐
tion.”  Id.  at  1084.  In  Ulane,  we  came  to  this  conclusion  by 
4                                                            No. 15‐1720 

considering the ordinary meaning of the word “sex” in Title 
VII, as enacted by Congress, and by determining that “[t]he 
phrase  in  Title  VII  prohibiting  discrimination  based  on  sex, 
in its  plain meaning,  implies  that  it is  unlawful  to discrimi‐
nate  against  women  because  they  are  women  and  against 
men because they are men.” Id. at 1085. We also considered 
the legislative history of Title VII, explaining that it was pri‐
marily meant to remedy racial discrimination, with sex dis‐
crimination  thrown  in  at  the  final  hour  in  an  attempt  to 
thwart adoption of the Civil Rights Act as a whole. Id. There‐
fore, we concluded, “Congress had a narrow view of sex in 
mind  when  it  passed  the  Civil  Rights  Act.”  Id.  at  1086.  In  a 
later case describing Ulane, we said that at the time of Ulane 
“we  were  confident  that  Congress  had  nothing  more  than 
the traditional notion of ‘sex’ in mind when it voted to out‐
law sex discrimination, and that discrimination on the basis 
of  sexual  orientation  and  transsexualism,  for  example,  did 
not fall within the purview of Title VII.” Doe by Doe v. City of 
Belleville,  Ill.,  119  F.3d  563,  572  (7th  Cir.  1997)  (citing  Ulane, 
742  F.2d  at  1085–86),  abrogated  by  Oncale  v.  Sundowner  Off‐
shore Servs., Inc., 523 U.S. 75 (1998).1 
    Since  Hamner  and  Spearman,  our  circuit  has,  without  ex‐
ception, relied on those precedents to hold that the Title VII 
prohibition on discrimination based on “sex” extends only to 
discrimination  based  on  a  person’s  gender,  and  not  that 
aimed  at  a  person’s  sexual  orientation.  Muhammad  v.  Cater‐
pillar, Inc., 767 F.3d 694, 697  (7th Cir. 2014) (citing  the  hold‐
ing in Spearman, 231 F.3d at 1085); Hamm v. Weyauwega Milk 

                                                 
1 See footnote 2 for an explanation of the abrogation by Oncale. 
No. 15‐1720                                                           5 

Products,  Inc.,  332  F.3d  1058,  1062  (7th  Cir.  2003)  (“The  pro‐
tections  of  Title  VII  have  not  been  extended,  however,  to 
permit claims of harassment based on an individual’s sexual 
orientation.”);  Schroeder  v.  Hamilton  Sch.  Dist.,  282  F.3d  946, 
951 (7th Cir. 2002) (“Title VII does not, however, provide for 
a private right of action based on sexual orientation discrim‐
ination.”). 
     The  district  court,  relying  on  Hamner  and  two  district 
court  cases,  thus  dismissed  Hively’s  complaint  with  preju‐
dice.  Hively,  2015  WL  926015,  at  *3  (citing  Hamner,  224  F.3d 
at  704  (“harassment  based  solely  upon  a  person’s  sexual 
preference or orientation … is not an unlawful employment 
practice under Title VII.”); Wright v. Porters Restoration, Inc., 
No.  2:09‐CV‐163‐PRC,  2010  WL  2559877,  at  *4  (N.D.  Ind. 
June  23,  2010)  (“To  the  extent  the  Plaintiff  may  be  alleging 
discrimination based on sexual orientation, the Seventh Cir‐
cuit  has  unequivocally  held  that  this  type  of  discrimination 
is  not,  under  any  circumstances,  proscribed  by  Title  VII.”); 
and  Hamzah  v.  Woodmans  Food  Mkt.  Inc.,  No.  13‐CV‐491‐
WMC,  2014  WL  1207428,  at  *2  (W.D.  Wis.  Mar.  24,  2014) 
(“[t]o the extent [plaintiff] claims harassment due to his het‐
erosexuality—that is, his sexual orientation, not his sex—he 
cannot  bring  a  Title  VII  claim  against  [the  defendant]  for 
these  alleged  instances  of  harassment,  and  the  court  will 
dismiss that claim with prejudice.”)). 
   We  are  presumptively  bound  by  our  own  precedent  in 
Hamner,  Spearman,  Muhammad,  Hamm,  Schroeder,  and  Ulane. 
“Principles of stare decisis require that we give considerable 
weight to prior decisions of this court unless and until they 
have  been  overruled  or  undermined  by  the  decisions  of  a 
higher court, or other supervening developments, such as a 
6                                                           No. 15‐1720 

statutory  overruling.”  Santos  v.  United  States,  461  F.3d  886, 
891  (7th  Cir.  2006).  Our  precedent  has  been  unequivocal  in 
holding  that  Title  VII  does  not  redress  sexual  orientation 
discrimination.  That  holding  is  in  line  with  all  other  circuit 
courts  to  have  decided  or  opined  about  the  matter.  See  e.g., 
Vickers v. Fairfield Med. Ctr., 453 F.3d 757, 762 (6th Cir. 2006) 
(perceived sexual orientation and sexual harassment claim); 
Medina  v.  Income  Support  Div.,  New  Mexico,  413  F.3d  1131, 
1135  (10th  Cir.  2005);  Bibby  v.  Phila.  Coca  Cola  Bottling  Co., 
260 F.3d 257, 261 (3d Cir. 2001); Simonton v. Runyon, 232 F.3d 
33, 35 (2d Cir. 2000); Higgins v. New Balance Athletic Shoe, Inc., 
194 F.3d 252,  259 (1st Cir. 1999); Hopkins  v. Balt. Gas  &  Elec. 
Co.,  77  F.3d  745,  751‐52  (4th  Cir.  1996)  (noting  in  a  case  of 
same‐sex  harassment  that  Title  VII  does  not  protect  against 
discrimination  based  on  sexual  orientation);  U.S.  Depʹt  of 
Hous. & Urban Dev. v. Fed. Labor Relations Auth., 964 F.2d 1, 2 
(D.C.  Cir.  1992)  (assuming  without  deciding  that  Title  VII 
does not cover sexual orientation discrimination); Williamson 
v.  A.G.  Edwards  &  Sons,  Inc.,  876  F.2d  69,  70  (8th  Cir.  1989); 
Blum  v.  Gulf  Oil  Corp.,  597  F.2d  936,  938  (5th  Cir.  1979);  but 
see  Rene  v.  MGM  Grand  Hotel,  Inc.,  305  F.3d  1061,  1068  (9th 
Cir.  2002) (gay male  employee taunted and harassed  by co‐
workers  for  having  feminine  traits  successfully  pleaded 
claim of sex harassment under Title VII). 
    Our  holdings  and  those  of  other  courts  reflect  the  fact 
that despite multiple efforts, Congress has repeatedly reject‐
ed  legislation  that  would  have  extended  Title  VII  to  cover 
sexual  orientation.2  Moreover,  Congress  has  not  acted  to 
                                                 
2 Employment  Non‐Discrimination  Act  of  1994,  H.R.  4636,  103rd Cong. 
(1994);  Employment  Non‐Discrimination  Act  of  1994,  S.  2238,  103rd 
       
No. 15‐1720                                                                 7 

amend Title VII even in the face of an abundance of judicial 
opinions recognizing an emerging consensus that sexual ori‐
entation in the workplace can no longer be tolerated. See, e.g., 
Vickers, 453 F.3d at 764‐65 (“While the harassment alleged by 
[the  plaintiff]  reflects  conduct  that  is  socially  unacceptable 
and  repugnant  to  workplace  standards  of  proper  treatment 
and  civility,  [the  plaintiff’s]  claim  does  not  fit  within  the 

                                                 
Cong.  (1994);  Employment  Non‐Discrimination  Act  of  1995,  H.R.  1863, 
104th Cong. (1995); Employment Non‐Discrimination Act of 1995, S. 932, 
104th  Cong.  (1995);  Employment  Non‐Discrimination  Act  of  1996, 
S. 2056,  104th  Cong.  (1995);  Employment  Non‐Discrimination  Act  of 
1997,  H.R.  1858,  105th  Cong.  (1997);  Employment  Non‐Discrimination 
Act of 1997, S. 869, 105th Cong. (1997); Employment Non‐Discrimination 
Act  of  1999,  H.R.  2355,  106th  Cong.  (1999);  Employment  Non‐
Discrimination  Act  of  1999,  S.  1276,  106th  Cong.  (1999);  Employment 
Non‐Discrimination Act of 2001, H.R. 2692, 107th Cong. (2001); Protect‐
ing Civil Rights for all Americans Act of 2001, S. 19, 107th Cong. (2001); 
Employment  Non‐Discrimination  Act  of  2002,  S.  1284,  107th  Cong. 
(2002); Equal Rights and Equal Dignity for Americans Act of 2003, S. 16, 
108th  Cong.  (2003);  Employment  Non‐Discrimination  Act  of  2003,  H.R. 
3285, 108th  Cong.  (2003);  Employment  Non‐Discrimination  Act  of  2003, 
S.  1705,  108th  Cong.  (2003);  Employment  Non‐Discrimination  Act  of 
2007,  H.R.  2015,  110th  Cong.  (2007);  Employment  Non‐Discrimination 
Act  of  2007,  H.R.  3685,  110th  Cong.  (2007);  Employment  Non‐
Discrimination Act of 2009, H.R. 3017, 111th Cong. (2009); Employment 
Non‐Discrimination  Act  of  2009,  H.R.  2981,  111th  Cong.  (2009);  Em‐
ployment  Non‐Discrimination  Act  of  2009,  S.  1584,  111th  Cong.  (2009); 
Employment  Non‐Discrimination  Act  of  2011,  H.R.  1397,  112th  Cong. 
(2011); Employment Non‐Discrimination Act of 2011, S. 811, 112th Cong. 
(2011);  Employment  Non‐Discrimination  Act  of  2013,  H.R.  1755,  113th 
Cong. (2013); Employment Non‐Discrimination Act of 2013, S. 815, 113th 
Cong. (2013); see also Ulane, 742 F.2d at 1085–86 (listing the many failed 
attempts  to  amend  Title  VII  to  add  “sexual  orientation”  between  1975 
and 1982).
8                                                       No. 15‐1720 

prohibitions of the law); Bibby, 260 F.3d at 265 (“Harassment 
on the basis of sexual orientation has no place in our society. 
Congress has not yet seen fit, however, to provide protection 
against  such  harassment.”);  Simonton,  232  F.3d  at  35  (har‐
assment on the basis of sexual orientation “is morally repre‐
hensible whenever and in whatever context it occurs, partic‐
ularly in the modern workplace” but “Congress’s refusal to 
expand  the  reach  of  Title  VII  is  strong  evidence  of  congres‐
sional intent in the face of consistent judicial decisions refus‐
ing  to  interpret  “sex”  to  include  sexual  orientation.”);  Hig‐
gins,  194  F.3d  at  259  (harassment  because  of  sexual  orienta‐
tion “is a noxious practice, deserving of censure and oppro‐
brium”  but  not  proscribed  by  Title  VII);  Rene,  243  F.3d  at 
1209,  (Hug,  J.,  dissenting)  (same);  Kay  v.  Indep.  Blue  Cross, 
142 F. App’x 48, 51 (3d Cir. 2005) (finding sexual orientation 
discrimination  to  be  “reprehensible”  but  not  actionable  un‐
der Title VII); Silva v. Sifflard, No. 99‐1499, 2000 WL 525573, 
*1  (1st  Cir.  Apr.  24,  2000)  (“Although  we  do  not  condone 
harassment on the basis of perceived sexual orientation, it is 
not, without more, actionable under Title VII.”); Christiansen 
v. Omnicom Grp., Inc., No. 15 CIV. 3440, 2016 WL 951581, at 
*12 (S.D.N.Y. Mar. 9, 2016) (finding the conduct “reprehensi‐
ble,”  but  not  cognizable  under  Title  VII).  See  also  Ulane, 
742 F.2d  at  1084  (“While  we  do  not  condone  discrimination 
in  any  form,  we  are  constrained  to  hold  that  Title  VII  does 
not  protect  transsexuals,  and  that  the  district  court’s  order 
on this count therefore must be reversed for lack of jurisdic‐
tion.”). In short, Congress’ failure to act to amend Title VII to 
include sexual orientation is not from want of knowledge of 
the  problem.  And  as  a  result,  our  understanding  in  Ulane 
that  Congress  intended  a  very  narrow  reading  of  the  term 
No. 15‐1720                                                            9 

“sex” when it passed Title VII of the Civil Rights Act, so far, 
appears to be correct. 
    To  overcome  a  motion  to  dismiss,  Hively’s  complaint 
must  contain  sufficient  factual  matter,  accepted  as  true,  to 
“state a claim to relief that is plausible on its face.” Ashcroft v. 
Iqbal,  556  U.S.  662,  678  (2009).  In  this  case,  Hively  fails  to 
thwart the motion to dismiss for the simple reason that this 
circuit has undeniably declared that claims for sexual orien‐
tation are not cognizable under Title VII. Nor are they, with‐
out more, cognizable as claims for sex discrimination under 
the same statute. 
                                     B. 
    We could end the discussion there, but we would be re‐
miss  not to consider the EEOC’s recent decision in  which it 
concluded that “sexual orientation is inherently a ‘sex‐based 
consideration,’ and an allegation of discrimination based on 
sexual orientation is necessarily an allegation of sex discrim‐
ination under Title VII.” Baldwin v. Foxx, EEOC Appeal No. 
0120133080, 2015 WL 4397641, at *5, *10 (July 16, 2015). The 
EEOC,  the  body  charged  with  enforcing  Title  VII,  came  to 
this conclusion for three primary reasons. First, it concluded 
that “sexual orientation discrimination is sex discrimination 
because  it  necessarily  entails  treating  an  employee  less  fa‐
vorably because of the employee’s sex.” Id. at *5 (proffering 
the  example  of  a  woman  who  is  suspended  for  placing  a 
photo of her female spouse on her desk, and a man who fac‐
es  no  consequences  for  the  same  act).  Second,  it  explained 
that  “sexual  orientation  discrimination  is  also  sex  discrimi‐
nation because it is associational discrimination on the basis 
of sex,” in which an employer discriminates against lesbian, 
gay, or bisexual employees based on who they date or mar‐
10                                                      No. 15‐1720 

ry. Id. at *6‐7. Finally, the EEOC described sexual orientation 
discrimination  as  a  form  of  discrimination  based  on  gender 
stereotypes  in  which  employees  are  harassed  or  punished 
for  failing  to  live  up  to  societal  norms  about  appropriate 
masculine  and  feminine  behaviors,  mannerisms,  and  ap‐
pearances. Id. In coming to these conclusions, the EEOC not‐
ed  critically  that  “courts  have  attempted  to  distinguish  dis‐
crimination based on sexual orientation from discrimination 
based on sex, even while noting that the “borders [between 
the  two  classes]  are  …  imprecise.”  Id.  at  *8  (quoting  Simon‐
ton, 232 F.3d at 35). The EEOC rejected the argument that the 
plain  language  of  Title  VII,  along  with  Congressional  inac‐
tion, mandated a conclusion that Title VII does not prohibit 
such  discrimination.  Instead,  the  EEOC  noted  that  even  the 
Supreme  Court,  when  applying  Title  VII’s  prohibition  on 
“sex”  discrimination  to  same‐sex  sexual  harassment,  stated 
that  “statutory  prohibitions  often  go  beyond  the  principal 
evil to cover reasonably comparable evils, and it is ultimate‐
ly  the  provisions  of  our  laws  rather  than  the  principal  con‐
cerns  of our legislators by which we are governed.” Oncale, 
523 U.S. at 79. 
    This  July  2015  EEOC  decision  is  significant  in  several 
ways. It marks the first time that the EEOC has issued a rul‐
ing  stating  that  claims  for  sexual  orientation  discrimination 
are  indeed  cognizable  under  Title  VII  as  a  form  of  sex  dis‐
crimination. Although the holding in Baldwin applies only to 
federal  government  employees,  its  reasoning  would  be  ap‐
plicable  in  private  employment  contexts  too.  And  although 
the  rulings  of  the  EEOC  are  not  binding  on  this  court,  they 
are entitled to some level of deference. Griggs v. Duke Power 
Co., 401 U.S. 424, 433‐34 (1971); Gibson v. Brown, 137 F.3d 992, 
995‐96  (7th  Cir.  1998),  vacated,  W.  v.  Gibson,  527  U.S.  212 
No. 15‐1720                                                        11 

(1999). Based on our holding today, which is counter to the 
EEOC’s holding in Baldwin, we need not delve into a discus‐
sion of the level of deference we owe to the EEOC’s rulings. 
Whatever deference we might owe to the EEOC’s adjudica‐
tions, we conclude for the reasons that follow, that Title VII, 
as  it  stands,  does  not  reach  discrimination  based  on  sexual 
orientation. Although we affirm our prior precedents on this 
point, we do so acknowledging that other federal courts are 
taking  heed  of  the  reasoning  behind  the  EEOC  decision  in 
Baldwin. As we will discuss further below, the district courts, 
which are the front line experimenters in the laboratories of 
difficult  legal  questions,  are  beginning  to  question  the  doc‐
trinaire distinction between gender non‐conformity discrim‐
ination and sexual orientation discrimination and coming up 
short on rational answers.  
    In the process of concluding, after thorough analysis, that 
allegations  of  discrimination  on  the  basis  of  sexual  orienta‐
tion necessarily state a claim of discrimination on the basis of 
sex, the EEOC criticized courts—and pointed particularly to 
this  circuit—that  “simply  cite  earlier  and  dated  decisions 
without any additional analysis” even in light of the relevant 
intervening Supreme Court law. Baldwin, 2015 WL  4397641, 
at *8 n.11.  We take  to heart  the  EEOC’s criticism  of  our cir‐
cuit’s  lack  of  recent  analysis  on  the  issue.  Moreover,  recent 
legal  developments  and  changing  workplace  norms  require 
a fresh look at the issue of sexual orientation discrimination 
under  Title  VII.  We  begin,  therefore,  with  that  intervening 
Supreme  Court  case—  Price  Waterhouse  v.  Hopkins,  490  U.S. 
228,  251  (1989)—and  discuss  its  implication  for  distinguish‐
ing  between  gender  non‐conformity  claims,  which  are  cog‐
nizable under Title VII, and sexual orientation claims, which 
are not. See Hamm, 332 F.3d at 1065 n.5.  
12                                                     No. 15‐1720 

                                  C. 
     As far back as 1989, the Supreme Court declared that Ti‐
tle  VII  protects  employees  who  fail  to  comply  with  typical 
gender stereotypes. Price Waterhouse, 490 at 251. In Price Wa‐
terhouse,  when  Ann  Hopkins  failed  to  make  partner  in  the 
defendant  accounting  firm,  the  partners  conducting  her  re‐
view  advised  her  that  her  chances  could  be  improved  the 
next  time  around  if  she  would,  among  other  gender‐based 
suggestions,  “walk  more  femininely,  talk  more  femininely, 
dress more femininely, wear make‐up, have her hair styled, 
and  wear  jewelry.”  Id.  at  235.  The  Supreme  Court  declared 
that this type of gender stereotyping constituted discrimina‐
tion on the basis of sex in violation of Title VII, stating,  
       [a]s for the legal relevance of sex stereotyping, 
       we  are  beyond  the  day  when  an  employer 
       could  evaluate  employees  by  assuming  or  in‐
       sisting  that  they  matched  the  stereotype  asso‐
       ciated  with  their  group,  for  in  forbidding  em‐
       ployers to discriminate against individuals be‐
       cause  of  their  sex,  Congress  intended  to  strike 
       at the entire spectrum of disparate treatment of 
       men  and  women  resulting  from  sex  stereo‐
       types.  
Id. at 251 (internal citations omitted).  
    The  holding  in  Price  Waterhouse  has  allowed  many  em‐
ployees  to  marshal  successfully  the  power  of  Title  VII  to 
state  a  claim  for  sex  discrimination  when  they  have  been 
discriminated against for failing to live up to various gender 
norms. See, e.g., City of Belleville, 119 F.3d at 580, 582 (finding 
that a worker who wore an earring and was habitually called 
No. 15‐1720                                                                      13 

“fag”  or  “queer”  made  a  sufficient  allegation  of  gender‐
based  discrimination  to  defeat  a  motion  for  summary judg‐
ment);3  Bellaver  v.  Quanex  Corp.,  200  F.3d  485,  492  (7th  Cir. 
2000)  (“the  evidence  suggests  the  employer  here  may  have 
relied  on  impermissible  stereotypes  of  how  women  should 
behave” by criticizing plaintiff’s deficient interpersonal skills 
while tolerating the same deficiencies in male employees.). 
    As a result of Price Waterhouse, a line of cases emerged in 
which  courts  began  to  recognize  claims  from  gay,  lesbian, 
bisexual, and transgender employees who framed their Title 
VII  sex  discrimination  claims  in  terms  of  discrimination 
based on gender non‐conformity (which we also refer to, in‐
terchangeably,  as  sex  stereotype  discrimination)  and  not 
sexual  orientation.  But  these  claims  tended  to  be  successful 
only  if  those  employees  could  carefully  cull  out  the  gender 
non‐conformity  discrimination  from  the  sexual  orientation 
discrimination.  See  Hamm,  332  F.3d  at  1065  (upholding  the 
grant of summary judgment in the employer’s favor because 
the  plaintiff  “himself  characterizes  the  harassment  of  his 
peers in terms of … his sexual orientation and does not link 
their  comments  to  his  sex.”).  When  trying  to  separate  the 
discrimination  based  on  sexual  orientation  from  that  based 
                                                 
3  The  Supreme  Court’s  decision  in  Oncale  v.  Sundowner  Offshore  Servs., 

Inc., 523 U.S. 75 (1998), nominally abrogated the decision in City of Belle‐
ville,  but  nothing  in  the  Supreme  Court’s  decision  in  Oncale  called  into 
question this circuit’s holding regarding gender stereotypes and applica‐
tion of the Price Waterhouse holding. See Bibby, 260 F.3d at 263 n.5 (“Ab‐
sent  an  explicit  statement  from  the  Supreme  Court  that  it  is  turning  its 
back on Price Waterhouse, there is no reason to believe that the remand in 
City of Belleville was intended to call its gender stereotypes holding into 
question.”). 
14                                                         No. 15‐1720 

on  sex  stereotyping,  however,  courts  soon  learned  that  the 
distinction  was  elusive.  Prowel  v.  Wise  Bus.  Forms,  Inc., 
579 F.3d 285, 291 (3d Cir. 2009) (“the line between sexual ori‐
entation  discrimination  and  discrimination  ‘because  of  sex’ 
can  be  difficult  to  draw.”);  Dawson  v.  Bumble  &  Bumble, 
398 F.3d  211,  217  (2d  Cir.  2005)  (“it  is  often  difficult  to  dis‐
cern when [the plaintiff] is alleging that the various adverse 
employment  actions  allegedly  visited  upon  her  by  [her  em‐
ployer]  were  motivated  by  animus  toward  her  gender,  her 
appearance,  her  sexual  orientation,  or  some  combination  of 
these”  because  “the  borders  [between  these  classes]  are  so 
imprecise.”);  Centola  v.  Potter,  183  F.  Supp.  2d  403,  408 
(D. Mass. 2002) (“the line between discrimination because of 
sexual orientation and discrimination because of sex is hard‐
ly  clear.”);  Hamm,  332  F.3d  at  1065  n.5  (“We  recognize  that 
distinguishing  between  failure  to  adhere  to  sex  stereotypes 
(a sexual stereotyping claim permissible under Title VII) and 
discrimination based on sexual orientation (a claim not cov‐
ered by Title VII) may be difficult. This is especially true in 
cases in which a  perception  of homosexuality itself may  re‐
sult from an impression of nonconformance with sexual ste‐
reotypes.”); Id. at 1067 (Posner, J., concurring) (“Hostility to 
effeminate  men  and  to  homosexual  men,  or  to  masculine 
women  and  to  lesbians,  will  often  be  indistinguishable  as  a 
practical matter.”). 
    And so for the last quarter century since Price Waterhouse, 
courts have been haphazardly, and with limited success, try‐
ing to figure out how to draw the line between gender norm 
discrimination, which can form the basis of a legal claim un‐
der  Price  Waterhouse’s  interpretation  of  Title  VII,  and  sexual 
orientation  discrimination,  which  is  not  cognizable  under 
Title  VII.  As  one  scholar  has  stated,  “The  challenge  facing 
No. 15‐1720                                                       15 

the  lower  courts  since  Price  Waterhouse  is  finding  a  way  to 
protect  against  the  entire  spectrum  of  gender  stereotyping 
while scrupulously not protecting against the stereotype that 
people  should  be  attracted  only  to  those  of  the  opposite 
gender.”  Brian  Soucek,  Perceived  Homosexuals:  Looking  Gay 
Enough for Title VII, 63 AM.  U.  L.  REV. 715, 726 (2014). As we 
will describe below, courts have gone about this task in dif‐
ferent ways—either by disallowing any claims where sexual 
orientation  and  gender  non‐conformity  are  intertwined, 
(and,  for  some  courts,  by  not  allowing  claims  from  lesbian, 
gay, or bisexual employees at all), or by trying to tease apart 
the  two  claims  and  focusing  only  on  the  gender  stereotype 
allegations.  In  both  methods,  the  opinions  tend  to  turn  cir‐
cles  around  themselves  because,  in  fact,  it  is  exceptionally 
difficult  to  distinguish  between  these  two  types  of  claims. 
Discrimination against gay, lesbian, and bisexual employees 
comes  about  because  their  behavior  is  seen  as  failing  to 
comply  with  the  quintessential  gender  stereotype  about 
what  men  and  women  ought  to  do—for  example,  that  men 
should  have  romantic  and  sexual  relationships  only  with 
women, and women should have romantic and sexual rela‐
tionships only with men. In this way, almost all discrimina‐
tion on the basis of sexual orientation can be traced back to 
some  form  of  discrimination  on  the  basis  of  gender  non‐
conformity. Gay men face discrimination if they fail to meet 
expected gender norms by dressing in a manner considered 
too effeminate for men, by displaying stereotypical feminine 
mannerisms  and  behaviors,  by  having  stereotypically  femi‐
nine interests, or failing to meet the stereotypes of the rough 
and  tumble  man.  Co‐workers  and  employers  discriminate 
against lesbian women for displaying the parallel stereotypi‐
cal male characteristics. But even if those employees display 
16                                                      No. 15‐1720 

no physical or cosmetic signs of their sexual orientation, les‐
bian  women  and  gay  men  nevertheless  fail  to  conform  to 
gender  norm  expectations  in  their  attractions  to  partners  of 
the same sex. Lesbian women and gay men upend our gen‐
der  paradigms  by  their  very  status—causing  us  to  question 
and  casting  into  doubt  antiquated  and  anachronistic  ideas 
about what roles men and women should play in their rela‐
tionships. Who is dominant and who is submissive? Who is 
charged with earning a living and who makes a home? Who 
is a father and who a mother? In this way the roots of sexual 
orientation  discrimination  and  gender  discrimination  wrap 
around  each  other  inextricably.  In  response  to  the  new 
EEOC decision, one court has bluntly declared that the lines 
are  not  merely  blurry,  but  are,  in  fact,  un‐definable.  See 
Videckis  v.  Pepperdine  Univ.,  No.  CV1500298,  2015  WL 
8916764, at *6 (C.D. Cal. Dec. 15, 2015) (“Simply put, the line 
between sex discrimination and sexual orientation discrimi‐
nation is ‘difficult  to  draw’  because that  line does  not  exist, 
save  as  a  lingering  and  faulty  judicial  construct.”)  Whether 
the line is nonexistent or merely exceedingly difficult to find, 
it  is  certainly  true  that  the  attempt  to  draw  and  observe  a 
line  between  the  two  types  of  discrimination  results  in  a 
jumble of inconsistent precedents.  
    For example, some courts attempting to differentiate be‐
tween actions which constitute discrimination on the basis of 
sexual orientation and those which constitute discrimination 
on the basis of gender non‐conformity essentially throw out 
the baby with the bathwater. For those courts, if the lines be‐
tween the two are not easily discernible, the right answer is 
to forego any effort to tease apart the two claims and simply 
dismiss  the  claim  under  the  premise  that  “a  gender  stereo‐
typing claim should not be used to bootstrap protection for 
No. 15‐1720                                                          17 

sexual  orientation  into  Title  VII.”  See,  e.g.,  Dawson,  398  F.3d 
at 218 (citing Simonton, 232 F.3d at 38). In Dawson, a lesbian 
hair  salon  assistant  alleged  that  she  was  discriminated 
against because she did not conform to feminine stereotypes 
and  because  she  was  gay.  Id.  at  217.  The  court  expressed 
concern  that  the  plaintiff  had  “significantly  conflated  her 
claims,” and because the court could not discern whether the 
allegedly discriminatory acts were motivated by animus to‐
ward her gender or her sexual orientation, it deemed the acts 
beyond  the  scope  of  Title  VII  and  upheld  the  motion  for 
summary  judgment  in  the  salon’s  favor.  Id.  Several  other 
courts likewise have thrown up their hands at the muddled 
lines between sexual orientation and gender non‐conformity 
claims  and  simply  have  disallowed  what  they  deem  to  be 
“bootstrapping”  of  sexual  orientation  claims  onto  gender 
stereotyping claims. For example, in Vickers, 453 F.3d at 764, 
the  Sixth  Circuit  upheld  the  dismissal  of  a  gender  noncon‐
formity  claim  brought  by  an  employee  whose  co‐workers 
perceived him to be gay, because recognition of that claim  
        would have the effect of de facto amending Ti‐
        tle  VII  to  encompass  sexual  orientation  as  a 
        prohibited  basis  for  discrimination.  In  all  like‐
        lihood, any discrimination based on sexual ori‐
        entation  would  be  actionable  under  a  sex  ste‐
        reotyping  theory  if  this  claim  is  allowed  to 
        stand, as all homosexuals, by definition, fail to 
        conform  to  traditional  gender  norms  in  their 
        sexual practices. 
Id. See also, Simonton, 232 F.3d at 38 (noting that the Price Wa‐
terhouse  theory  could  not  allow  plaintiffs  to  “bootstrap  pro‐
tection  for  sexual  orientation  into  Title  VII  because  not  all 
18                                                       No. 15‐1720 

homosexual  men  are  stereotypically  feminine,  and  not  all 
heterosexual men are stereotypically masculine.”); Spearman, 
231 F.3d at 1085‐86 (ignoring the plaintiff’s claim that he was 
discriminated against because his co‐workers perceived him 
to be too feminine to fit into the male image of the company, 
and  finding  instead  that  the discriminatory  comments were 
directed solely at the plaintiff’s sexual orientation); Magnus‐
son  v.  Cty.  of  Suffolk,  No.  14CV3449,  2016  WL  2889002,  at  *8 
(E.D.N.Y.  May  17,  2016)  (“Sexual  orientation  discrimination 
is  not  actionable  under  Title  VII,  and  plaintiffs  may  not 
shoehorn what are truly claims of sexual orientation discrim‐
ination into Title VII by framing them as claims of discrimi‐
nation  based  on  gender  stereotypes,  as  Plaintiff  at  times  at‐
tempts  to  do  here.”);  Burrows  v.  Coll.  of  Cent.  Florida, 
No. 5:14‐CV‐197‐OC‐30,  2015  WL  4250427,  at  *9  (M.D.  Fla. 
July 13, 2015) (“Plaintiff’s claim, although cast as a claim for 
gender  stereotype  discrimination,  is  merely  a  repackaged 
claim  for  discrimination  based  on  sexual  orientation,  which 
is  not  cognizable  under  Title  VII.”);  Evans  v.  Georgia  Regʹl 
Hosp.,  No.  CV415‐103,  2015  WL  5316694,  at  *3  (S.D.  Ga. 
Sept. 10,  2015)  (“Evans’  allegations  about  discrimination  in 
response to maintaining a male visage also do not place her 
within  Title  VII’s  protection  zone,  even  if  labeled  a  ‘gender 
conformity’ claim, because it rests on her sexual orientation 
no matter how it is otherwise characterized.”), report and rec‐
ommendation  adopted,  No.  CV415‐103,  2015  WL  6555440 
(S.D. Ga. Oct. 29, 2015); Pagan v. Holder, 741 F. Supp. 2d 687, 
695  (D.N.J.  2010)  (“This  is  a  hollow  attempt  to  amend  the 
Complaint  through  briefing  and  recast  a  sexual  orientation 
claim as a gender stereotyping claim.”), affʹd, Pagan v. Gonza‐
lez, 430 F. App’x 170 (3d Cir. 2011). 
No. 15‐1720                                                                        19 

      This  line  of  cases,  in  which  the  gender  non‐conformity 
claim cannot be tainted with any hint of a claim that the em‐
ployer  also  engaged  in  sexual  orientation  discrimination, 
leads to some odd results. As the concurrence in this circuit’s 
decision  in  Hamm  pointed  out,  “the  absurd  conclusion  fol‐
lows that the law protects effeminate men from employment 
discrimination,  but  only  if  they  are  (or  are  believed  to  be) 
heterosexuals.”  Hamm,  332  F.3d  at  1067  (Posner,  J.  concur‐
ring).  And  the  concurrence  was  not  merely  crying  wolf.  At 
least one district court has taken the anti‐bootstrapping pro‐
nouncements  in  Dawson  and  Simonton,  supra  and  declared 
that  when  determining  whether  a  claim  for  gender  non‐
conformity  can  stand,  “the  critical  fact  under  the  circum‐
stances  is  the  actual  sexual  orientation  of  the  harassed  per‐
son. If the harassment consists of homophobic slurs directed 
at  a  homosexual,  then  a  gender‐stereotyping  claim  by  that 
individual is improper bootstrapping. If, on the other hand, 
the  harassment  consists  of  homophobic  slurs  directed  at  a 
heterosexual,  then  a  gender‐stereotyping  claim  by  that  indi‐
vidual is possible.” Estate of D.B. by Briggs v. Thousand Islands 
Cent.  Sch.  Dist.,  No.,  715CV0484,  2016  WL  945350,  at  *8 
(N.D.N.Y. Mar. 14, 2016) (internal citations omitted, empha‐
sis  in  original).4  In  this  circuit,  however,  we  have  made  it 
clear  that  “Title  VII  protects  persons,  not  classes”  and  that 
anyone  can  pursue  a  claim  under  Title  VII  no  matter  what 
                                                 
4 The plaintiff in Estate of D.B. by Briggs brought a claim under Title IX of 

the  Education  Amendments of  1972,  20  U.S.C.  §§  1681,  et  seq.,  but  “be‐
cause a Title IX sex discrimination claim is treated in much the same way 
as a Title VII sex discrimination claim, Title VII jurisprudence therefore 
applies.”  Estate  of  D.B.,  2016  WL  945350,  at  *8  (citing  Papelino  v.  Albany 
College of Pharmacy of Union Univ., 633 F.3d 81, 89 (2d Cir. 2011)). 
20                                                                  No. 15‐1720 

her gender or sexual orientation or that of her harasser. City 
of Belleville, 119 F.3d at 574, 575, 588 (“[w]e have never made 
the  viability  of  sexual  harassment  claims  dependent  upon 
the sexual orientation of the harasser, and we are convinced 
that  it  would  be  both  unwise  and  improper  to  begin  doing 
so.”);  see  also  Prowel,  579  F.3d  at  289  (“This  does  not  mean, 
however, that a homosexual individual is barred from bring‐
ing  a  sex  discrimination  claim  under  Title  VII,  which  plainly 
prohibits  discrimination  “because  of  sex.”).  Our  intuition 
was  confirmed  by  the  Supreme  court  in  Oncale,  which  held 
that  same‐sex  sexual  harassment  does  not  depend  on  the 
sexual  orientation  of  the  harasser.  Oncale,  523  U.S.  at  80 
(“harassing conduct need not be motivated by sexual desire 
to  support  an  inference  of  discrimination  on  the  basis  of 
sex.”) It is hard to reconcile the holding in Oncale with a le‐
gal  theory  that  only  non‐gay  plaintiffs  can  have  a  viable 
claim  for  gender  non‐conformity  discrimination  under  Title 
VII. And in this circuit, at least, it is clear that “we do not fo‐
cus on the sexuality of the plaintiff in determining whether a 
Title VII violation has occurred.” Hamm, 332 F.3d at 1065. 
      Other courts address the problem of the ill‐defined lines 
between  sexual  orientation  and  gender  non‐conformity 
claims by carefully trying to tease the two apart and looking 
only  at  those  portions  of  the  claim  that  appear  to  address 
cognizable  gender  non‐conformity  discrimination.5  See,  e.g. 
                                                 
5 Some of these courts go half a step further and articulate that the sexual 

orientation claim has no effect whatsoever on the gender non‐conformity 
claim.  See  Rene,  305  F.3d  at  1063  (“an  employee’s  sexual  orientation  is 
irrelevant  for  purposes  of  Title  VII.  It  neither  provides  nor  precludes  a 
cause of action for sexual harassment.”); Centola, 183 F. Supp. 2d at 409‐
10  (“Centola  does  not  need  to  allege  that  he  suffered  discrimination  on 
       
No. 15‐1720                                                              21 

EEOC v. Boh Bros. Const. Co., L.L.C., 731 F.3d 444, 457‐59 (5th 
Cir.  2013)  (sustaining  a  jury  verdict  finding  sex  discrimina‐
tion  by  emphasizing  the  very  specific  testimony  isolating 
gender‐based  discrimination  from  sexual  orientation).  But 
because of the indeterminate boundaries, one is left to won‐
der whether the court has, in fact successfully separated the 
two  claims.  For  example,  in  Prowel,  a  factory  worker  who 
described  himself  both  as  gay  and  effeminate  succeeded  in 
defeating summary judgment by proffering just enough evi‐
dence  of  harassment  based  on  gender  stereotypes,  as  op‐
posed to that based on sexual orientation, to satisfy the court 
that  the  claim  might  succeed.  Id.  579  F.3d  291‐92.  Notably, 
Prowel  succeeded  because  he  convinced  the  court  that  he 
displayed  stereotypically  feminine  characteristics  by  testify‐
ing  that  he  had  a  high  voice,  did  not  curse,  was  well‐
groomed, neat, filed his nails, crossed his legs, talked about 
art and interior design, and pushed the buttons on his facto‐
ry equipment “with pizzazz.” Id. The Third Circuit conclud‐
ed that a jury could find that “Prowel was harassed because 
he did not conform to [his employer’s] vision of how a man 
should  look,  speak,  and  act‐rather  than  harassment  based 
solely on his sexual orientation.” Id. at 292. But it is not at all 
clear  that  the  court  successfully  segregated  characteristics 
based on sexual orientation from those based on gender, or if 
such a task is even possible. Having a high voice and an in‐

                                                 
the basis of his sex alone or that sexual orientation played no part in his 
treatment …  if  Centola  can  demonstrate  that  he  was  discriminated 
against ‘because of … sex’ as a result of sex stereotyping, the fact that he 
was also discriminated against on the basis of his sexual orientation has 
no legal significance under Title VII.”). 
22                                                      No. 15‐1720 

terest  in  grooming,  art,  interior  design  and  civil  language, 
are  not  merely  attributes  associated  with  women,  but  also 
attributes  stereotypically  associated  with  gay  men.  So  for 
purposes  of  Title  VII,  should  a  court  deem  that  pushing  a 
factory  button  “with  pizzazz”  is  a  trait  associated  with  gay 
men  or  straight  women?  It  is  difficult  to  know.  We  can  as‐
sume  that  the  vast  majority  of  the  stereotypes  of  gay  men 
have  come  about  particularly  because  they  are  associated 
with feminine attributes. The attempts to identify behaviors 
that are uniquely attributable to gay men and lesbians often 
lead to strange discussions of sexual orientation stereotypes. 
For  example,  one  district  court  concluded  that  mimicking  a 
gay  co‐worker  with  a  lisp  and  “flamboyant”  voice  is  dis‐
crimination based  solely on  sexual orientation and  not gen‐
der.  Anderson  v.  Napolitano,  No.  09‐60744‐CIV,  2010  WL 
431898, at *6 (S.D. Fla. Feb. 8, 2010). “[T]he logical conclusion 
is that his coworkers were lisping because of the stereotype 
that  gay  men  speak  with  a  lisp.  Lisping  is  not  a  stereotype 
associated with women. Thus, again, the coworkers’ actions 
were not “because of sex,” but because of Andersonʹs sexual 
orientation” Id.  
    Nevertheless, although disentangling gender discrimina‐
tion from sexual orientation discrimination may be difficult, 
we cannot conclude that it is impossible. There may indeed 
be some aspects of a worker’s sexual orientation that create a 
target  for  discrimination  apart  from  any  issues  related  to 
gender.  Harassment  may  be  based  on  prejudicial  or  stereo‐
typical ideas about particular aspects of the gay and lesbian 
“lifestyle,”  including  ideas  about  promiscuity,  religious  be‐
liefs, spending habits, child‐rearing, sexual practices, or poli‐
tics. Although it seems likely that most of the causes of dis‐
crimination  based  on  sexual  orientation  ultimately  stem 
No. 15‐1720                                                          23 

from  employers’  and  co‐workers’  discomfort  with  a  lesbian 
woman’s  or  a  gay  man’s  failure  to  abide  by  gender  norms, 
we  cannot  say  that  it  must  be  so  in  all  cases.  Therefore  we 
cannot  conclude  that  the  two  must  necessarily  be  co‐
extensive  unless  or  until  either  the  legislature  or  the  Su‐
preme Court says it is so. 
     Because we recognize that Title VII in its current iteration 
does not recognize any claims for sexual orientation discrim‐
ination, this court must continue to extricate the gender non‐
conformity  claims  from  the  sexual  orientation  claims.  We 
recognize  that  doing  so  creates  an  uncomfortable  result  in 
which  the  more  visibly  and  stereotypically  gay  or  lesbian  a 
plaintiff  is  in  mannerisms,  appearance,  and  behavior,  and 
the more the plaintiff exhibits those behaviors and manner‐
isms at work, the more likely a court is to recognize a claim 
of  gender  non‐conformity  which  will  be  cognizable  under 
Title VII as sex discrimination. See, e.g., Rene, 305 F.3d at 1068 
(gay male employee taunted and harassed by co‐workers for 
having feminine traits successfully pleaded claim of sex dis‐
crimination  under  Title  VII);  Nichols  v.  Azteca  Rest.  Enter., 
Inc.,  256  F.3d  864,  874‐75  (9th  Cir.  2001)  (noting  that  the 
abuse  directed  at  plaintiff  reflected  a  belief  that  he  did  not 
act as a man should act—he had feminine mannerisms,  did 
not  have  sex  with  a  female  friend,  and  did  not  otherwise 
conform to gender‐based stereotypes—and thus the discrim‐
ination was closely linked to gender and therefore actionable 
under Title VII); Reed v. S. Bend Nights, Inc., 128 F. Supp. 3d 
996, 1001 (E.D. Mich. 2015) (lesbian employee “put forth suf‐
ficient evidence in support of her allegation that she was dis‐
criminated against because she did not conform to tradition‐
al  gender  stereotypes  in  terms  of  her  appearance,  behavior, 
or mannerisms at work,” where her supervisor testified that 
24                                                     No. 15‐1720 

she  “dressed  more  like  a  male”  and  her  “’demeanor’  was  a 
‘little  more  mannish.’”);  Koren  v.  Ohio  Bell  Tel.  Co., 
894 F. Supp.  2d  1032,  1038  (N.D.  Ohio  2012)  (gay  man  al‐
leged sufficient facts to support a claim of sex discrimination 
based on his failure to comply with gender norms where he 
changed his last name to his husband’s and his employer re‐
fused to call him by his new name); Centola, 183 F. Supp. 2d 
at 410 (concluding that plaintiff’s coworkers must have sur‐
mised  that  the  plaintiff  was  gay because  they  found  him  to 
be  effeminate);  Heller  v.  Columbia  Edgewater  Country  Club, 
195 F.  Supp.  2d  1212,  1217‐20  (D.  Or.  2002)  (holding  that  a 
jury  could  find  that  the  employer  repeatedly  harassed,  and 
ultimately discharged, the plaintiff because she did not con‐
form to the employer’s stereotype of how a woman ought to 
behave,  both  because  she  dated  other  women  and  because 
she wore male‐styled clothing).  
   Plaintiffs  who  do  not  look,  act,  or  appear  to  be  gender 
non‐conforming but are merely known to be or perceived to 
be gay or lesbian do not fare as well in the federal courts. In 
a Sixth Circuit case, for example, the plaintiff, who was not 
openly gay and, in fact, even in the lawsuit “declined to re‐
veal whether or not he [was], in fact, homosexual” could not 
defeat a motion to dismiss his Title VII claim because  
       the  gender  non‐conforming  behavior  which 
       Vickers claims supports his theory of sex stere‐
       otyping is not behavior observed at work or af‐
       fecting  his  job  performance.  Vickers  has  made 
       no  argument  that  his  appearance  or  manner‐
       isms on the job were perceived as gender non‐
       conforming in some way and provided the ba‐
       sis  for  the  harassment  he  experienced.  Rather, 
No. 15‐1720                                                       25 

       the  harassment  of  which  Vickers  complains  is 
       more properly viewed as harassment based on 
       Vickersʹ  perceived  homosexuality,  rather  than 
       based on gender non‐conformity. 
Vickers, 453 F.3d at 763.  
    Likewise,  in  Bibby,  260  F.3d  at  264,  the  Third  Circuit 
granted  summary  judgment  against  the  plaintiff  where  he 
“did  not  claim  that  he  was  harassed  because  he  failed  to 
comply  with  societal  stereotypes  of  how  men  ought  to  ap‐
pear  or  behave  or  that  as  a  man  he  was  treated  differently 
than  female  co‐workers.  His  claim  was,  pure  and  simple, 
that he was discriminated against because of his sexual ori‐
entation.”  Id.  See  also  Hamm,  332  F.3d  at  1063‐64  (Hamm’s 
claim  could  not  survive  a  motion  for  summary  judgment 
where  his  claim  was  based  on  speculation  by  co‐workers 
that  he  was  gay  rather  than  any  specifically  alleged  gender 
non‐conforming attributes); Hamner, 224 F.3d at 705 (uphold‐
ing judgment as a matter of law for the employer where the 
plaintiff’s  discrimination  claim  was  based  only  on  the  fact 
that his  employer  knew his status as a gay man and  “abso‐
lutely  could  not  handle  that”);  Johnson  v.  Hondo,  Inc., 
125 F.3d 408, 413‐14 (7th Cir. 1997) (concluding that a slew of 
gay epithets could not sustain a claim of gender discrimina‐
tion where there was no evidence that the plaintiff failed to 
conform to male stereotypes); Simonton, 232 F.3d at 38 (hold‐
ing  that  a  plaintiff  could  not  defeat  a  motion  to  dismiss 
based  on  a  gender  non‐conformity  claim  under  Title  VII 
where he never set forth any claim that he “behaved in a ste‐
reotypically feminine manner.”); Pambianchi v. Arkansas Tech 
Univ.,  95  F.  Supp.  3d  1101,  1114  (E.D.  Ark.  2015)  (“Sexual 
orientation  alone  cannot  be  the  alleged  gender  non‐
26                                                      No. 15‐1720 

conforming behavior that gives rise to an actionable Title VII 
claim under a sex‐stereotyping theory.”). But see Boutillier v. 
Hartford  Pub.  Sch.,  No.  3:13CV1303,  2014  WL  4794527,  *2 
(D. Ct. Sept. 25, 2014) (allowing claim of lesbian teacher to go 
forward where the only evidence of gender non‐conformity 
was  the  fact  that  she  was  openly  married  to  a  woman  be‐
cause  “[c]onstrued  most broadly,  she has set forth a plausi‐
ble  claim  she  was  discriminated  against  based  on  her  non‐
conforming  gender  behavior.”);  Terveer  v.  Billington, 
34 F. Supp.  3d  100,  116  (D.D.C.  2014)  (the  plaintiff  defeated 
the summary judgment motion by alleging that the defend‐
ant denied him promotions and created a hostile work envi‐
ronment because of the plaintiff’s failure to conform to male 
sex  stereotypes  solely  because  of  his  status  as  a  gay  man.); 
Centola, 183 F. Supp. at 410 (“Conceivably, a plaintiff who is 
perceived  by  his  harassers  as  stereotypically  masculine  in 
every way except for his actual or perceived sexual orienta‐
tion could maintain a Title VII cause of action alleging sexual 
harassment because of his sex due to his failure to conform 
with  sexual  stereotypes  about  what  ‘real’  men  do  or  don’t 
do.”)  
    In  sum,  the  distinction  between  gender  non‐conformity 
claims and sexual orientation claims has created an odd state 
of affairs in the law in which Title VII protects gay, lesbian, 
and  bisexual  people,  but  frequently  only  to  the  extent  that 
those plaintiffs meet society’s stereotypical norms about how 
gay  men  or  lesbian  women  look  or  act—i.e.  that  gay  men 
tend to behave in effeminate ways and lesbian women have 
masculine mannerisms. By contrast, lesbian, gay or bisexual 
people who otherwise conform to gender stereotyped norms 
in dress and mannerisms mostly lose their claims for sex dis‐
crimination  under  Title  VII,  although  why  this  should  be 
No. 15‐1720                                                            27 

true  is  not  entirely  clear.  It  is  true  that  “not  all  homosexual 
men  are  stereotypically  feminine  and  not  all  heterosexual 
men are stereotypically masculine” as the Second Circuit ex‐
plained  while  defending  the  exclusion  of  sexual  orientation 
protection under Title VII. Simonton, 232 F.3d at 38. But it is 
also true, as we pointed out above, that all gay, lesbian and 
bisexual  persons  fail  to  comply  with  the  sine  qua  non  of 
gender stereotypes—that all men should form intimate rela‐
tionships only with women, and all women should form in‐
timate relationships only with men.  
    Because courts have long held that Title VII will not sup‐
port  a  claim  for  sexual  orientation  discrimination  per  se, 
many  courts  have  been  attempting  to  dress  sexual  orienta‐
tion  discrimination  claims  in  the  garb  of  gender  non‐
conformity  case  law,  with  the  unsatisfactory  results  seen  in 
the confused hodge‐podge of cases we detail above. This has 
led some courts toward a more blunt recognition of the diffi‐
culty  of  extricating  sexual  orientation  claims  from  gender 
non‐conformity claims. Thus the Videckis court’s observation, 
which  noted  that  “[s]imply  put,  the  line  between  sex  dis‐
crimination and sexual orientation discrimination is ‘difficult 
to draw’ because that line does not exist, save as a lingering 
and  faulty  judicial construct.” Videckis, 2015  WL 8916764,  at 
*5.  This  court  long  ago  noted  the  difficulty  and  began  to 
grapple  with  it  in  a  case  involving  same‐sex  sexual  harass‐
ment: 
        There  is,  of  course,  a  considerable  overlap  in 
        the  origins  of  sex  discrimination  and  homo‐
        phobia,  and  so  it  is  not  surprising  that  sexist 
        and  homophobic  epithets  often  go  hand  in 
        hand. Indeed, a homophobic epithet like “fag,” 
28                                                         No. 15‐1720 

        for  example,  may  be  as  much  of  a  disparage‐
        ment of a man’s perceived effeminate qualities 
        as it is of his perceived sexual orientation. Ob‐
        servations  in  this  vein  have  led  a  number  of 
        scholars to conclude that anti‐gay bias should, 
        in fact, be understood as a form of sex discrim‐
        ination.  
City  of  Belleville,  119  F.3d  at  593.  We  had  no  need  to  decide 
the  matter  directly  in  that  case  because  we  were  satisfied 
that there was adequate proof that the harassment recounted 
by  the  plaintiff  was  animated  by  his  failure  to  conform  to 
stereotypic  gender  norms.  Id.  at  575  (“One  may  reasonably 
infer from the evidence before us that [the plaintiff] was har‐
assed ‘because of’ his gender. If that cannot be inferred from 
the  sexual  character  of  the  harassment  itself,  it  can  be  in‐
ferred  from  the  harassers’  evident  belief  that  in  wearing  an 
earring, [the plaintiff] did not conform to male standards.”). 
Nevertheless,  by  noting  the  overlay  between  anti‐gay  bias 
and  sex  discrimination  we  seemed  to  have  anticipated  the 
EEOC’s path in Baldwin, 2015 WL 4397641, at *10.  
     Likewise, the Sixth Circuit was on to something when it 
said,  “In  all  likelihood,  any  discrimination  based  on  sexual 
orientation  would  be  actionable  under  a  sex  stereotyping 
theory  if  this  claim  is  allowed  to  stand,  as  all  homosexuals, 
by definition, fail to conform to traditional gender norms in 
their  sexual  practices.”  Vickers,  453  F.3d  at  764.  The  Vickers 
court thought the solution to the inability to segregate sexual 
orientation from gender non‐conformity claims was to deny 
all  gender  non‐conformity  claims  where  there  was  also  a 
claim of sexual orientation discrimination. But the other ap‐
proach could be to recognize the fact that sexual orientation 
No. 15‐1720                                                        29 

discrimination is, in fact, discrimination based on the gender 
stereotype that men should have sex only with women and 
women  should  have  sex  only  with  men.  “Conceivably,  a 
plaintiff who is perceived by his harassers as stereotypically 
masculine  in  every  way  except  for  his  actual  or  perceived 
sexual orientation could maintain a Title VII cause of action 
alleging sexual harassment because of his sex due to his fail‐
ure  to  conform  with  sexual  stereotypes  about  what  ‘real’ 
men do or don’t do.” Centola, 183 F. Supp. 2d at 410. As the 
next  paragraph  explains,  with  increasing  frequency,  the 
lower  courts  are  beginning  to  see  the  false  distinction  and 
are turning to this latter approach. 
     The  idea  that  the  line  between  gender  non‐conformity 
and sexual orientation claims is arbitrary and unhelpful has 
been  smoldering  for  some  time,  but  the  EEOC’s  decision  in 
Baldwin  threw  fuel  on  the  flames.  Since  the  EEOC  released 
its  decision  in  Baldwin,  stating  that  “allegations  of  discrimi‐
nation  on  the  basis  of  sexual  orientation  necessarily  state  a 
claim  of  discrimination  on  the  basis  of  sex,”  Baldwin,  2015 
WL  4397641,  at  *10,  more  and  more  district  court  judges 
have  begun  to  scratch  their  heads  and  wonder  whether  the 
distinction  between  the  two  claims  does  indeed  make  any 
sense.  For  example,  a  district  court  in  the  Southern  District 
of  New  York,  noting  the  holding  of  Baldwin,  the  changing 
legal  landscape,  and  the  arbitrariness  of  distinguishing  be‐
tween  gender  based  discrimination  and  sexual  orientation 
discrimination, stated: 
       The  lesson  imparted  by  the  body  of  Title  VII 
       litigation  concerning  sexual  orientation  dis‐
       crimination  and  sexual  stereotyping  seems  to 
       be that no coherent line can be drawn between 
30                                                        No. 15‐1720 

       these  two  sorts  of  claims.  Yet  the  prevailing 
       law in this Circuit—and, indeed, every Circuit 
       to  consider  the  question—is  that  such  a  line 
       must be drawn. Simonton is still good law, and, 
       as such, this Court is bound by its dictates. 
Christiansen, 2016 WL 951581, at *14 (“Title VII does not pro‐
scribe  discrimination  because  of  sexual  orientation”)  (citing 
Simonton,  232  F.3d  at  36).  And  as  we  just  noted  above,  the 
Eastern District of Virginia has concluded that 
       the distinction [between sexual orientation dis‐
       crimination and  gender discrimination] is illu‐
       sory  and  artificial,  and  that  sexual  orientation 
       discrimination  is  not  a  category  distinct  from 
       sex  or  gender  discrimination.  Thus,  claims  of 
       discrimination  based  on  sexual  orientation  are 
       covered  by  Title  VII  and  Title  IX,  but  not  as  a 
       category  of  independent  claims  separate  from 
       sex  and  gender  stereotype.  Rather,  claims  of 
       sexual  orientation  discrimination  are  gender 
       stereotype or sex discrimination claims. 
Videckis, 2015 WL 8916764, at *5. Likewise, several other dis‐
trict courts have indicated their agreement with the EEOC’s 
decision in Baldwin, or, at least recognized  that the blurring 
line between gender and sexual orientation claims might re‐
quire  courts  to  reconsider  the  long  line  of  precedent  distin‐
guishing  them.  Isaacs  v.  Felder  Servs.,  LLC,  143  F.  Supp.  3d 
1190, 1193 (M.D. Ala. 2015) (“This court agrees instead with 
the  view  of  the  Equal  Employment  Opportunity  Commis‐
sion  that  claims  of  sexual  orientation‐based  discrimination 
are  cognizable  under  Title  VII.”);  Koke  v.  Baumgardner,  No. 
15‐CV‐9673,  2016  WL  93094,  at  *2  (S.D.N.Y.  Jan.  5,  2016) 
No. 15‐1720                                                               31 

(“Given  the  door  left  ajar  by  Simonton  for  claims  based  on 
‘failure  to  conform  to  sex  stereotypes,’  the  EEOC’s  recent 
holding that Title VII prohibits discrimination on the basis of 
sexual  orientation,  and  the  lack  of  a  Supreme  Court  ruling 
on  whether  Title  VII  applies  to  such  claims,  I  cannot  con‐
clude,  at  least  at  this  stage,  that  plaintiff’s  Title  VII  claim  is 
“wholly insubstantial and frivolous.”). 
     In  short,  the  district  courts—the  laboratories  on  which 
the Supreme Court relies to work through cutting‐edge legal 
problems—are beginning to ask whether the sexual orienta‐
tion‐denying emperor of Title VII has no clothes. See Arizona 
v.  Evans,  514  U.S.  1,  23,  n.1  (1995)  (Ginsburg,  J.  dissenting) 
(1995)  (“We  have  in  many  instances  recognized  that  when 
frontier  legal  problems  are  presented,  periods  of  ‘percola‐
tion’ in, and diverse opinions from, state and federal appel‐
late  courts  may  yield  a  better  informed  and  more  enduring 
final pronouncement by this Court.”)  
    While  this  eddy  of  statutory  Title  VII  sexual  orientation 
decisions  has  been  turning  in  the  lower  federal  courts,  the 
Supreme Court has been expounding upon the rights of les‐
bian,  gay,  and  bisexual  persons  in  a  constitutional  context. 
Of  course,  these  constitutional  cases  have  no  direct  bearing 
on  the  outcome  of  litigation  under  Title  VII  of  the  Civil 
Rights  Act,  but  they  do  inform  the  legal  landscape  that 
courts face as they interpret “because of sex” in Title VII. In 
1996 in Romer v. Evans, 517 U.S. 620 (1996), for example, the 
Court  invalidated,  under  the  Equal  Protection  Clause,  an 
amendment  to  Colorado’s  Constitution  that  sought  to  fore‐
close  any  branch  or  political  subdivision  of  the  State  from 
protecting  persons  against  discrimination  based  on  sexual 
orientation. Next, in Lawrence v. Texas, the Court determined 
32                                                      No. 15‐1720 

that  individuals’  rights  to  liberty  under  the  Due  Process 
Clause gives them the full right to engage in private consen‐
sual sexual conduct without intervention of the government. 
Id., 539 U.S. at 578 (2003). Then, in 2013, the Supreme Court 
struck down  the  Defense of Marriage  Act (DOMA),  finding 
that  it  violated  the  equal  protection  guarantee  of  the  Fifth 
Amendment. United States v. Windsor, 133 S. Ct. 2675 (2013). 
And  finally,  two  years  later,  the  Supreme  Court  ruled  that 
under both the Due Process and Equal Protection Clauses of 
the Fourteenth Amendment, same‐sex couples had the right 
to  marry  in  every  state  of  the  Union.  Obergefell  v.  Hodges, 
135 S.  Ct.  2584,  2696  (2015).  We  emphasize  yet  again  that 
none of these cases directly impacts the statutory interpreta‐
tions  of  Title  VII.  The  Supreme  Court  neither  created  Title 
VII  nor  was  required  to  address  any  issues  regarding  em‐
ployment discrimination in considering the issues it chose to 
address.  The  role  of  the  Supreme  Court  is  to  interpret  the 
laws passed by Congress. And, in fact, in Obergefell, one ami‐
cus brief urged the Court to view the same sex marriage de‐
bate through the lens of gender discrimination arguing that 
the state’s permission to marry depends on the gender of the 
participants.  Brief  Amicus  Curiae  of  Legal  Scholars  Stephen 
Clark,  Andrew  Koppelman,  Sanford  Levinson,  Irina  Manta,  Erin 
Sheley and Ilya Somin, Obergefell v. Hodges, 2015 WL 1048436, 
*4  (U.S.  2015).  In  oral  arguments  Chief  Justice  John  Roberts 
delved into this realm of questioning wondering whether “if 
Sue  loves  Joe  and  Tom  loves  Joe,  Sue  can  marry  him  and 
Tom  canʹt.  And  the  difference  is  based  upon  their  different 
sex. Why isn’t that a straightforward question of sexual dis‐
crimination?”  Transcript  of  oral  argument  at  62:1‐4  Oberge‐
fell, 135 S. Ct. at 2584. But despite having considered this op‐
tion,  the  Court  rejected  it  for  a  holding  based  in  the  Four‐
No. 15‐1720                                                                    33 

teenth  Amendment.  The  Court  did  not  address  the  issue  of 
gender nor of workplace discrimination.  
      The cases as they stand do, however, create a paradoxical 
legal landscape in which a person can be married on Satur‐
day and then fired on Monday for just that act. For although 
federal  law  now  guarantees  anyone  the  right  to  marry  an‐
other  person  of  the  same  gender,  Title  VII,  to  the  extent  it 
does not reach sexual orientation discrimination, also allows 
employers  to  fire  that  employee  for  doing  so.  From  an  em‐
ployee’s perspective, the right to marriage might not feel like 
a real right if she can be fired for exercising it. Many citizens 
would be surprised to learn that under federal law any pri‐
vate employer can summon an employee into his office and 
state,  “You  are  a  hard‐working  employee  and  have  added 
much value to my company, but I am firing you because you 
are gay.” And the employee would have no recourse what‐
soever—unless she happens to live in a state or locality with 
an  anti‐discrimination  statute  that  includes  sexual  orienta‐
tion.  More  than  half  of  the  United  States,  however,  do  not 
have such state protections: Alabama, Alaska, Arkansas, Ar‐
izona,  Florida,  Georgia,  Idaho,  Indiana,  Kansas,  Kentucky, 
Louisiana,  Michigan,  Mississippi,  Missouri,  Montana,  Ne‐
braska,  North  Carolina,  North  Dakota,  Ohio,  Oklahoma, 
Pennsylvania,  South  Carolina,  South  Dakota,  Tennessee, 
Texas,  Virginia,  West  Virginia,  and  Wyoming.6  Moreover, 
                                                 
6  States with laws that prohibit sexual orientation discrimination in em‐

ployment:  California:  Ca.  Gov’t.  Code  §§  12920,  12940,  12926  &  12949; 
Colorado: Colo Rev. Stat. § 24‐34‐401, et seq.; Connecticut: Conn. Gen. Stat. 
sec. 46a‐81c(1); Delaware: 19 Del. C. § 711; Hawaii: Haw. Rev. Stat. Ann. §§ 
368‐1,  378‐2;  Illinois:  775  ILCS  5/1‐103  &  775  ILCS  5/1‐102;  Iowa:  Iowa 
Code Ann. 216.2(14), 216.6; Maine: Me. Rev. Stat. Tit. 5 § 4571, § 4572, § 
     
34                                                              No. 15‐1720 

the truth of this scenario would also apply to perceived sex‐
ual  orientation.  And  so,  for  example,  an  employer  who 
merely  has  a  hunch  that  an  employee  is  gay  can  terminate 
that  employee  for  being  gay  whether  or  not  she  actually  is. 
And even if the employer is wrong about the sexual orienta‐
tion of the non‐gay employee, the employee has no recourse 
under Title VII as the discharge still would be based on sex‐
ual orientation. 
    In one sense, the paradox is not our concern. Our task is 
to interpret Title VII as drafted by Congress, and as we con‐
cluded  in  Ulane,  Title  VII  prohibits  discrimination  only  on 
the  basis  of  gender.  Id.,  742  F.2d  at  1085.  If  we,  and  every 

                                                 
4553 9‐C; Maryland: Md. Code Ann., State Gov’t § 20‐606; Massachusetts: 
Mass.  Gen.  Laws  Ch.  151B,  § 3(6),  §  4;  Minnesota:  Minn.  Stat.  Ann.  § 
363A.02,  §  363A.08;  Nevada:  Nev.  Rev.  Stat.  Ann.  §§  613.330,  610.185, 
613.340,  613.405, & 338.125; New Hampshire: N.H. Rev. Stat. Ann. §§ 354‐
A:6, 354‐A:7; New Jersey: N.J. Stat. §§ 10:5‐3, 10:5‐4, 10:5‐12; New Mexico: 
N.M. Stat. §28‐1‐7; New York: N.Y. Exec. Law § 296; Oregon: Or. Rev. Stat. 
Ann. § 659A.030; Rhode Island: 28 R.I. Gen. Laws §§  28‐5‐5, 28‐5‐7;  Utah: 
Utah Code Ann. § 34A‐5‐106; Vermont: Vt. Stat. Ann. tit. 21, § 495; Wash‐
ington:  Wash.  Rev.  Code  Ann.  §§  49.60.030  49.60.010,  49.60.040;  Wiscon‐
sin: Wis. Stat. Ann. §§ 111.31, 111.36, 111.325.  
    The  following  states  have  sexual‐orientation  discrimination  protec‐
tions for government employees only, but not private employees: Alaska: 
Alaska  Admin.  Order  195;  Arizona:   Executive  Order  2003‐22;  Indiana: 
Indiana  Governor  Mitch  Daniel’s  Policy  statement  of  4‐26‐05;  Kentucky: 
Kentucky Executive Order 2003‐533; Louisiana: Executive Order No. JBE 
2016 – 11, Governor of Louisiana, 13 April 2016; Michigan: Michigan Ex‐
ecutive Directive, No. 2003‐24; Missouri: Executive Order 10‐24; Montana: 
Montana  Executive  Order  No.  41‐2008;  North  Carolina:  Executive  Order 
93 (2016); Ohio: Executive Order 2011‐05K; Pennsylvania: Executive Order 
No. 2003‐10; Virginia: Executive Order 1 (2014).  
No. 15‐1720                                                         35 

other circuit to have considered it are wrong about the inter‐
pretation  of  the  boundaries  of  gender  discrimination  under 
the  “sex”  prong  of  Title  VII,  perhaps  it  is  time  for  the  Su‐
preme Court to step in and tell us so. 
    As things stand now, however, our understanding of Ti‐
tle VII leaves us with a somewhat odd body of case law that 
protects a lesbian who faces discrimination because she fails 
to  meet  some  superficial  gender  norms—wearing  pants  in‐
stead  of  dresses,  having  short  hair,  not  wearing  make  up—
but not a lesbian who meets cosmetic gender norms, but vio‐
lates  the  most  essential  of  gender  stereotypes  by  marrying 
another woman. We  are left with a body of law that values 
the  wearing  of  pants  and  earrings  over  marriage.  It  seems 
likely that neither the proponents nor the opponents of pro‐
tecting  employees  from  sexual  orientation  discrimination 
would  be  satisfied  with  a  body  of  case  law  that  protects 
“flamboyant” gay men and “butch” lesbians but not the les‐
bian or gay employee who act and appear straight. This type 
of  gerrymandering  to  exclude  some  forms  of  gender‐norm 
discrimination but not others leads to unsatisfying results.  
                                    D. 
    In addition to the  inconsistent application  of Title  VII  to 
gender  non‐conformity,  these  sexual  orientation  cases  high‐
light another inconsistency in courts’ applications of Title VII 
to  sex  as  opposed  to  race.  As  the  EEOC  noted  in  Baldwin, 
when applying Title VIIʹs prohibition of race discrimination, 
courts and the Commission have consistently concluded that 
the statute prohibits discrimination based on an employee’s 
association with a person of another race, such as an interra‐
cial marriage or friendship. Baldwin, 2015 WL 4397641, at *6. 
But  although  it  has  long  been  clear  that  Title  VII  protects 
36                                                        No. 15‐1720 

white  workers  who  are  discriminated  against  because  they 
have close associations with African‐American partners and 
vice  versa,  it  has  not  protected  women  employees  who  are 
discriminated  against  because  of  their  intimate  associations 
with other women, and men with men.  
    Since  the  earliest  days  of  Title  VII,  the  EEOC  has  taken 
the position that Title VII, in proscribing race‐based discrim‐
ination,  includes  a  prohibition  on  discrimination  toward 
employees  because  of  their  interracial  associations.  See,  e.g., 
Equal Employment Opportunity Commʹn, EEOC Dec. No. 76‐23 
(1975)  (Title  VII  claim  properly  alleged  where  job  applicant 
not hired due to his white sister’s domestic partnership with 
an  African  American).  The  courts  that  have  considered  this 
question  agree:  Title  VII  protects  employees  in  interracial 
relationships. That is to say, courts have concluded that if a 
white employee is fired because she is dating or married to 
an African‐American man, this constitutes discrimination on 
the basis of race. Had she been in a relationship with a white 
man, she would not have faced the same consequences. The 
rationale is that “where an employee is subjected to adverse 
action  because  an  employer  disapproves  of  interracial  asso‐
ciation,  the  employee  suffers  discrimination  because  of  the 
employee’s own race.” Holcomb v. Iona Coll., 521 F.3d 130, 139 
(2d Cir. 2008) (plaintiff claiming that he suffered an adverse 
employment  action  because  of  his  interracial  marriage  has 
alleged  discrimination  as  a  result  of  his  membership  in  a 
protected  class  under  Title  VII);  See  also  Floyd  v.  Amite  Cty. 
Sch. Dist., 581 F.3d 244, 249 (5th Cir. 2009) (collecting cases); 
Deffenbaugh‐Williams  v.  Wal‐Mart  Stores,  Inc.,  156  F.3d  581, 
589  (5th  Cir.  1998)  (white  woman  dating  African‐American 
man),  rehʹg  en  banc  granted,  opinion  vacated  on  other  grounds, 
Williams v. Wal‐Mart Stores, Inc., 169 F.3d 215 (5th Cir. 1999), 
No. 15‐1720                                                            37 

and  opinion  reinstated  on  rehʹg,  Williams  v.  Wal‐Mart  Stores, 
Inc.,  182  F.3d  333  (5th  Cir.  1999);  Drake  v.  Minnesota  Min.  & 
Mfg. Co., 134 F.3d 878, 884 (7th Cir. 1998) (declining to decide 
whether  an  employee  who  advised  and  counseled  African‐
American  co‐workers  could  bring  an  associational  race  dis‐
crimination claim under Title VII, as it was conceded by the 
defendant, but noting that other courts have determined that 
such a claim is available when factually supported); Stacks v. 
Sw.  Bell  Yellow  Pages,  Inc.,  27  F.3d  1316,  1327  n.  6  (8th  Cir. 
1994) (agreeing with district court that claim for discrimina‐
tion based on interracial relationships was cognizable under 
Title VII, but finding that plaintiff failed to present sufficient 
evidence to support the claim); Parr v. Woodmen of the World 
Life Ins. Co., 791 F.2d 888, 891–92 (11th Cir. 1986) (white man 
married  to  African‐American  woman  can  state  a  claim  for 
failure to hire under Title VII); Whitney v. Greater N.Y. Corp. 
of  Seventh–Day  Adventists,  401  F.  Supp.  1363,  1366 
(S.D.N.Y.1975)  (white  woman  alleged  viable  claim  of  dis‐
crimination based on casual social relationship with African‐
American  man);  Gresham  v.  Waffle  House,  Inc.,  586  F.  Supp. 
1442, 1445 (N.D.Ga. 1984) (holding that plaintiff has stated a 
claim under Title VII by alleging that she was discharged by 
her  employer  because  of  her  interracial  marriage  to  a  black 
man). 
    The relationship in play need not be a marriage to be pro‐
tected. A number of courts have found that Title VII protects 
those who have been discriminated against based on interra‐
cial  friendships  and  other  associations.  See,  e.g.,  Blanks  v. 
Lockheed  Martin  Corp.,  568  F.  Supp.  2d  740,  744  (S.D.  Miss. 
2007)  (compiling  cases  in  which  courts  have  found  viable 
claims  under  Title  VII  where  plaintiffs  alleged  discrimina‐
tion based on workplace or other associations with members 
38                                                       No. 15‐1720 

of  racial  and  national  origin  minority  groups);  see  also 
McGinest  v.  GTE  Serv.  Corp.,  360  F.3d  1103,  1118  (9th  Cir. 
2004)  (noting  that  a  white  employee  who  was  also  targeted 
for discrimination was not a good comparator to plaintiff as 
he was targeted because of his close associations with black 
friends  and  co‐workers);  Johnson  v.  Univ.  of  Cincinnati,  215 
F.3d  561,  574  (6th  Cir.  2000)  (advocacy  on  behalf  of  women 
and  minorities);  Tetro  v.  Elliott  Popham  Pontiac,  Oldsmobile, 
Buick,  &  GMC  Trucks,  Inc.,  173  F.3d  988,  994  (6th  Cir.  1999) 
(“A  white  employee  who  is  discharged  because  his  child  is 
biracial is discriminated against on the basis of his race, even 
though the root animus for the discrimination is a prejudice 
against  the  biracial  child”);  Drake,  134  F.3d  at  884  (advising 
and  counseling  African‐American  co‐workers);  Stacks, 
27 F.3d  at  1327  (professional  relationship  with  African‐
American  co‐worker);  Whitney,  401  F.  Supp.  at  1366  (casual 
social relationship with African‐American). 
    It  is  also  well  established  that,  unlike  equal  protection 
claims  that  apply  differing  levels  of  scrutiny  depending  on 
the  nature  of  the  class,  the  classifications  within  Title  VII—
race,  color,  religion,  sex,  or  national  origin—must  all  be 
treated  equally.  “The  statute  on  its  face  treats  each  of  the 
enumerated  categories  exactly  the  same.”  Price  Waterhouse, 
490 U.S. at 244 n. 9. See also Natʹl R.R. Passenger Corp. v. Mor‐
gan,  536  U.S.  101,  116  n.  10  (2002)  (“Hostile  work  environ‐
ment claims based on racial harassment are reviewed under 
the  same  standard  as  those  based  on  sexual  harassment.”). 
Consequently,  if  Title  VII  protects  from  discrimination  a 
white woman who is fired for romantically associating with 
an African‐American man, then logically it should also pro‐
tect  a  woman  who  has  been  discriminated  against  because 
she  is  associating  romantically  with  another  woman,  if  the 
No. 15‐1720                                                          39 

same discrimination would not have occurred were she sex‐
ually  or  romantically  involved  with  a  man.  It  is  true  that 
Hively has not made the express claim that she was discrim‐
inated against based on her relationship with a woman, but 
that  is,  after  all,  the  very  essence  of  sexual  orientation  dis‐
crimination.  It  is  discrimination  based  on  the  nature  of  an 
associational relationship—in this case, one based on gender. 
                                     E. 
     A court would not necessarily need to expand the defini‐
tion of “sex discrimination” beyond the narrow understand‐
ing  of  “sex”  we  adopted  in  Ulane,  to  conclude  that  lesbian, 
gay,  and  bisexual  employees  who  are  terminated  for  their 
sexual conduct or their perceived sexual conduct have been 
discriminated  against  on  the  basis  of  sex.  Yet,  by  failing  to 
conform  with  both  superficial  and  quintessential  gender 
norms,  gay,  lesbian,  and  bisexual  employees  could  be  seen 
as  facing  discrimination  comparable  to  that  which  Ann 
Hopkins  faced  when  her  supervisors  insisted  that  she  live 
up  to  the  feminine  stereotype  the  supervisors  associated 
with women. “Congress intended to strike at the entire spec‐
trum  of  disparate  treatment  of  men  and  women  resulting 
from sex stereotypes.” Price Waterhouse, 490 U.S. at 251 (em‐
phasis ours). There is no reason to believe that the disparate 
treatment caused when employees do not live up to the ste‐
reotype  of  how  “real”  men  and  women  act  in  their  sexual 
lives  should  be  excluded.  As  the  Supreme  Court  stated  in 
Oncale, “Statutory prohibitions often go beyond the principal 
evil to cover reasonably comparable evils, and it is ultimate‐
ly  the  provisions  of  our  laws  rather  than  the  principal  con‐
cerns  of  our  legislators  by  which  we  are  governed.  Oncale, 
523 U.S. 75 at 79.  
40                                                         No. 15‐1720 

    Curiously, however, despite Price Waterhouse and Oncale, 
the  Supreme  Court  has  opted  not  to  weigh  in  on  the  ques‐
tion of whether Title VII’s prohibition on sex‐based discrim‐
ination  would  extend  to  protect  against  sexual  orientation 
discrimination.  Even  in  the  watershed  case  of  Obergefell, 
when  the  Court  declared  that  “laws  excluding  same‐sex 
couples from the marriage right impose stigma and injury of 
the  kind  prohibited  by  our  basic  charter,”  it  made  no  men‐
tion of the stigma and injury that comes from excluding les‐
bian,  gay,  and  bisexual  persons  from  the  workforce  or  sub‐
jecting  them  to  un‐remediable  harassment  and  discrimina‐
tion.  Obergefell,  135  S.  Ct.  at  2602.  Perhaps  the  majority’s 
statement  in  Obergefell  that  “[i]t  demeans  gays  and  lesbians 
for  the  State  to  lock  them  out  of  a  central  institution  of  the 
Nationʹs  society”  could  be  read  as  a  forecast  that  the  Su‐
preme Court might someday say the same thing about lock‐
ing  gay  men  and  lesbians  out  of  the  workforce—another 
“central  institution  of  the  Nation’s  society.”  See  Id.  at  2602. 
But,  as  we  noted  earlier,  in  the  same‐sex  marriage  case,  the 
Court  was  presented  with  the  opportunity  to  consider  the 
question  as  one  of  sex  discrimination  but  declined  to  do  so 
and thus  far  has  declined to take any opportunity to  weigh 
in on the question of sexual orientation discrimination under 
Title VII. 
    In addition to the Supreme Court’s silence, Congress has 
time and time again said “no,” to every attempt to add sexu‐
al orientation to the list of categories protected from discrim‐
ination by Title VII. See Bibby, 260 F.3d at 261 (compiling re‐
jected legislation to add sexual orientation to Title VII).  
   This circuit has not remained silent on the matter, but ra‐
ther, as we have described above, our own precedent holds 
No. 15‐1720                                                          41 

that  Title  VII  provides  no  protection  from  nor  redress  for 
discrimination on the basis of sexual orientation. We require 
a  compelling  reason  to  overturn  circuit  precedent.  United 
States  v.  Lara–Unzueta,  735  F.3d  954,  961  (7th  Cir.  2013).  Or‐
dinarily  this  requires  a  decision  of  the  Supreme  Court  or  a 
change in legislation. Id. But it is also true that precedent can 
be  overturned  when  “the  rule  has  proven  to  be  intolerable 
simply  in  defying  practical  workability  …  whether  related 
principles  of  law  have  so  far  developed  as  to  have  left  the 
old  rule  no  more  than  a  remnant  of  abandoned  doctrine  … 
or whether facts have so changed, or come to be seen so dif‐
ferently, as to have robbed the old rule of significant applica‐
tion  or  justification.”  Planned  Parenthood  of  Se.  Pa.  v.  Casey, 
505  U.S.  833,  854–55  (1992).  It  may  be  that  the  rationale  ap‐
pellate  courts,  including  this  one,  have  used  to  distinguish 
between  gender  non‐conformity  discrimination  claims  and 
sexual  orientation  discrimination  claims  will  not  hold  up 
under future rigorous analysis. It seems illogical to entertain 
gender  non‐conformity  claims  under  Title  VII  where  the 
non‐conformity  involves  style  of  dress  or  manner  of  speak‐
ing,  but  not  when  the  gender  non‐conformity  involves  the 
sine  qua  non  of  gender  stereotypes—with  whom  a  person 
engages in sexual relationships. And we can see no rational 
reason  to  entertain  sex  discrimination  claims  for  those  who 
defy  gender  norms  by  looking  or  acting  stereotypically  gay 
or  lesbian  (even  if  they  are  not),  but  not  for  those  who  are 
openly  gay  but  otherwise  comply  with  gender  norms.  We 
allow two women or two men to marry, but allow employ‐
ers to terminate them for doing so. Perchance, in time, these 
inconsistencies  will  come  to  be  seen  as  defying  practical 
workability and will lead us to reconsider our precedent. Id. 
See  also  Obergefell,  135  S.  Ct.  at  2603  (“in  interpreting  the 
42                                                     No. 15‐1720 

Equal Protection Clause, the Court has recognized that new 
insights  and  societal  understandings  can  reveal  unjustified 
inequality  within  our  most  fundamental  institutions  that 
once passed unnoticed and unchallenged.”) 
    Perhaps the writing is on the wall. It seems unlikely that 
our  society  can  continue  to  condone  a  legal  structure  in 
which employees can be fired, harassed, demeaned, singled 
out  for  undesirable  tasks,  paid  lower  wages,  demoted, 
passed  over  for  promotions,  and  otherwise  discriminated 
against  solely  based  on  who  they  date,  love,  or  marry.  The 
agency  tasked  with  enforcing  Title  VII  does  not  condone  it, 
(see Baldwin, 2015 WL 4397641 at **5,10); many of the federal 
courts  to  consider  the  matter  have  stated  that  they  do  not 
condone it (see, e.g., Vickers, 453 F.3d at 764‐65; Bibby, 260 F.3d 
at 265; Simonton, 232 F.3d at 35; Higgins, 194 F.3d at 259; Rene, 
243 F.3d at 1209, (Hug, J., dissenting); Kay, 142 F. Appʹx at 51; 
Silva,  2000  WL  525573,  at  *1);  and  this  court  undoubtedly 
does not condone it (see Ulane, 742 F.2d at 1084). But writing 
on  the  wall  is  not  enough.  Until  the  writing  comes  in  the 
form  of  a  Supreme  Court  opinion  or  new  legislation,  we 
must adhere to the writing of our prior precedent, and there‐
fore, the decision of the district court is AFFIRMED. 
       
    RIPPLE,  Circuit Judge, joins the judgment of the court and 
joins Parts I and IIA of the panel’s opinion.